F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           JAN 11 2000
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    JAMES L. RAYL,

                Plaintiff-Appellant,

    v.                                                   No. 99-5038
                                                     (D.C. No. 97-CV-505)
    METROPOLITAN LIFE INSURANCE                          (N.D. Okla.)
    COMPANY, sued as: Metropolitan
    Life Insurance Company, Inc.,

                Defendant-Appellee.


                            ORDER AND JUDGMENT            *




Before ANDERSON , BARRETT , and BRISCOE, Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Plaintiff brought suit against defendant, his former employer, asserting

various claims. After cross-motions for summary judgment and a hearing, the

district court granted summary judgment to defendant. On appeal, plaintiff

challenges only three rulings by the district court: 1) its conclusion that no

contract existed between plaintiff and defendant with respect to defendant’s job

posting policy, 2) its ruling that plaintiff had not demonstrated pretext in his age

discrimination claim, and 3) its denial of plaintiff’s motion to amend his

pleadings to add additional claims. Plaintiff also contends that the district court

incorrectly listed three facts as undisputed, arguing that he had presented contrary

evidence.

       We review the district court’s grant of summary judgment de novo,

applying the same standards applied by the district court pursuant to

Fed. R. Civ. P. 56(c).   See Anderson v. Coors Brewing Co.   , 181 F.3d 1171, 1175

(10th Cir. 1999). We review that court’s denial of plaintiff’s motion to amend his

pleadings for abuse of discretion only.   See Gold v. Local 7 United Food &

Commercial Workers Union , 159 F.3d 1307, 1309 (10th Cir. 1998). After careful

review of the entire record on appeal and consideration of the parties’ arguments

in light of applicable law, we conclude that the district court correctly decided

this case. Therefore, for substantially the reasons set forth in the district court’s




                                          -2-
order dated February 1, 1999, the judgment of the United States District Court for

the Northern District of Oklahoma is AFFIRMED.



                                                   Entered for the Court



                                                   Stephen H. Anderson
                                                   Circuit Judge




                                        -3-